DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
3.	Claims 1-7 and 12 are canceled.
4.	Claims 9-11 are amended.
5.	Claims 8-11 are remaining in the application.
6.	The amended Drawings (Replacement & Annotated Sheets) are accepted.
7.	The amended Specification is accepted, as further amended by the examiner below.
Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 10/20/2020 was filed after the mailing date of the Final Rejection mailed on 7/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	To the Specification:
	On line 2 of amended para. [0048]: the reference character 50 is removed after ‘winch’.
Allowable Subject Matter
10.	Applicant’s amendment and remarks are deemed to overcome all previous objections and rejections as presented in the Final Rejection mailed on 7/24/2020.
11.	In view of the foregoing, the remaining claims 8-11 are allowed.
Reasons for Allowance
12.	The prior art does not disclose, teach or suggest the claimed vessel for transporting and installing an offshore wind power generator having a vessel body, vessel body opening portion, support frame enabling the offshore wind power generator to move vertically through the vessel body opening portion, sliding deck configured to move horizontally with respect to the vessel body to open and close the vessel body opening portion, with the support frame including a clamp that supports an upper end of the offshore wind power generator when the offshore wind power generator is transported or vertically moved, wherein the clamp includes four hydraulic devices orthogonally coupled to each other to support the upper end of the offshore wind power generator, and wherein the clamp maintains a rotational angle about a horizontal axis of the offshore wind power generator within a maximum of 7 degrees, in the configuration recited.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have 
14.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/18/2021